Scott, Judge,
delivered the opinion of the court.
We do not consider that Bruce took the necessary step to attain the object he had in view. If he was aggrieved by the opening of the road, he should have adopted the proper means for redress when the road was first opened. No such length of time had elapsed, from the period of opening the *264road until the proceedings of the county court in 1857, as would authorize the presumption that the road had been abandoned. The county courts may vacate roads. If the long disuse of this road afforded a presumption of its uselessness, then Bruce, by proceeding under the 80th and 81st sections of the act concerning roads, might have had the question determined whether the road was abandoned or not. ' The county court had no authority in the manner proposed by Bruce to determine the question whether there was a road or not. The other judges concurring, the judgment will be affirmed.